Opinion issued October 1, 2019




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00438-CV
                             ———————————
                       IN RE JUDITH D. CASEY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator Judith D. Casey has filed a petition for a writ of mandamus

challenging the trial court’s June 14, 2019 order granting real party in interest Betty

Rathburn Ligon’s Motion to Suppress Use of Privileged Information.1




1
      The underlying case is Judith D. Casey v. Betty Rathburn Ligon, Cause No. 2014-
      67737, pending in the 55th District Court of Harris County, Texas, the Honorable
      Latosha Lewis Payne presiding.
      We deny the petition and lift the stay imposed by our June 17, 2019 order. We

dismiss all pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.




                                         2